—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Golden, J.), dated November 14, 1997, which granted the respective motions of the defendant Tora Abrahamsen, individually, and as the administrator of the estate of the deceased Andy Abrahamsen, and the defendants Helen V. Hart and John J. Hart for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff failed to establish that the defendants supervised or controlled the manner and method of the work performed by him pursuant to the parties’ oral construction contract. Thus, the Supreme Court correctly found that, as the owners of one- and two-family dwellings, the defendants are exempt from the provisions of Labor Law §§ 240 and 241 and are not liable to the plaintiff for the alleged violations thereof (see, Cannon v Putnam, 76 NY2d 644; Duclos v Bisordi, 209 AD2d 376).
The plaintiff’s remaining contentions are without merit. Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.